Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-11 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: number 64 is not in the specification, see figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially” in claim 6 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “an essentially rectangular shape” has been rendered indefinite by use of the term “essentially” as it is unclear what shape the at the outward end could not be rectangular but be considered “essentially rectangular,” an example being would an oval with a part of the sides being flat rather then rounded be considered essentially a rectangular, or a rectangular with rounded edges?
Claim 8 recites the limitation “a plurality of later walls” in line 1, this appears to be double inclusion of the one or more laterals of the body claimed in lines 2-3 in claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2 and 6-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Neuhalfen (U.S. 2014/0367490).
With respect to claim 1, Neuhalfen discloses a nozzle (figure 3, at 10)comprising: a body (the body of 10, from where 56 is and upward) defining a longitudinal axis (the axis of which 56 is located, being the central vertical axis of the inlet), the body having a base at a proximal end (at 56 affixed to 30) and one or more lateral walls (walls about 56, as well as the side walls shown in figure 8 at 42 and about the outer area of the nozzle and within that of 18); a longitudinal bore defined within the body (the bore within 56), the longitudinal bore having an open first end at the base of the body (where 30 is) and a dead second end (the closed top at 66); a recess defined within the one or more lateral walls (figure 8, the recess within 42 where 62 is located; the recess being what is seen in figure 8 within the body of 42, and shown in figure 9), the recess having a bottom (the bottom being taken as that of the flat walls of 74) and side walls extending perpendicularly to the longitudinal axis of the body (figure 8, and 9, there being multiple walls that can be taken as the noted lateral walls, such as the inner side wall of 42, of the walls of the two noted two halves of 74 shown in figures 4 and 9); and a lateral bore defined within the body (lateral bore 58 extending towards 62), the lateral bore fluidly connecting the longitudinal bore to an opening in the recess (the opening at where 100 is located), the lateral bore having a diameter smaller than a diameter of the longitudinal bore (see figure 3), wherein the opening is positioned at an apical end of a triangular slit within the bottom of the recess (see figures 7 and 10), the triangular slit being perpendicular to the longitudinal axis of the body (see figure 3 and 11, the slit being perpendicular to the longitudinal axis), the triangular slit further having a base end disposed between the side walls of the recess (as the sidewalls of the recess being the side walls seen in figure 8, where the slit is formed within the inner side walls of the recess).  
With respect to claim 2, Neuhalfen discloses the longitudinal bore has a proximal section extending from the open first end (being the part adjacent the noted first end) and a distal section joined to the lateral bore (figure 3, being right below and adjacent where 58 intersects), the proximal section having a larger diameter than the distal section (as the area where 30 is located is larger then the area where 58 is), a frusto-conical section connecting the proximal section to the distal section (being the conical section above where #56 is indicated being).  
With respect to claim 6, Neuhalfen discloses the opening is tubular (as seen in figures 3-5 and 8)  and has a circular shape at an inward end facing an interior of the body (figure 5) and an essentially rectangular shape at an outward end facing an outside environment (figures 8 and 9, the rectangular shape being the area between both of the #74s, where the inlet of that slot is a hole, then the triangular slit opens up into a rectangular slit at the end).  
With respect to claim 7, Neuhalfen discloses the bottom of the recess is convex (having the shape of an outer circle, both the top and bottom portions of the noted bottom being half circles on their outer edge) and has a plurality of faces (there being two faces one above and below the slit), the triangular slit being defined in a central position within the bottom (as seen in figures 8-9).  
With respect to claim 8, Neuhalfen discloses the body has a plurality of lateral walls (see figure 8, as #42 has a plurality of lateral walls), and further has a proximal portion adapted to engage an opening in a nozzle bar (figure 3, the proximal portion of the outer walls of 42, being engaged with the bar of what is 32, which as understood in the broadest reasonable interpretation is the bar of 14 in which the nozzle rests).  
With respect to claim 9, Neuhalfen discloses plurality of lateral walls extends from the proximal portion to a distal end of the body (as seen in figure 8).  
With respect to claim 10, Neuhalfen discloses the proximal portion is configured to provide a threaded, flanged, quick-connect, or bayonet connection (the connection at 36 to that of 22, being understood as a flanged connection).  
With respect to claim 11, Neuhalfen discloses a notch defined in the one or more lateral walls of the body (figure 3, the notch in which the upper portion of 10 is formed, having 66 and 62), the notch extending from a middle portion (the upper middle portion seen in figure 3, where the upper head and the nozzle itself are located) of the body to a distal end of the body (figure 3), the recess being housed within at least a portion of the notch (as seen in figure 3, where the top portion of 10 is above the notch).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuhalfen in view of Schultz (U.S. 2004/0129733).
With respect to claim 3, Neuhalfen discloses the nozzle as claimed in claim 2, but fails to disclose a side bore coaxial with the lateral bore, the side bore extending from the distal section of the longitudinal bore to an aperture in one of the one or more lateral walls of the body opposite to the recess, the side bore is threaded, or the side bore is configured to receive a plug closing the side bore.  
	Schultz, figure 1, discloses a side bore in which plug 78 is located, being opposite and coaxial with the lateral bore and extending from the distal section of the longitudinal bore to an aperture within the one or more later walls (as seen in figure 1). Schultz discloses that the plug can be fixed with any known technique to those skilled in the art (though is silent on specifically threaded), and discloses such plug allows for the use of the spring and valve in which a controlled administration of fluid can be supplied during each spray from the device (abstract). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plug/bore (and other elements) of Shultz into the system of Neuhalfen, to allow for a more metered/controlled spray from the device. Furthermore, such use of threading the plug into the bore would have been obvious, as threading’s are well known to those skilled in the art for putting a plug into a hole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752